Citation Nr: 1414518	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  10-44 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for coronary artery disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his wife



ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The appellant had active service from September 1972 to August 1975.  He also served intermittent periods of active duty and inactive duty for training with the Army National Guard from May 1976 to December 2001, to include inactive duty for training on January 16, 1988.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In December 2011, the appellant testified at a video conference hearing before the undersigned.  The hearing transcript is of record.  A review of his Virtual VA file reveals pertinent records as noted in the facts below.  There are no pertinent records in the VBMS file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the claims file reveals that additional evidentiary development is necessary in order to address the merits of these matters.

The evidence of record shows the appellant was diagnosed with a hearing loss during National Guard service on June 5, 1988.  Personnel records suggest he was not serving on active duty for training on that date, and it is unclear whether the appellant was serving on inactive duty for training.  Verification of the claimant's status on or about June 5, 1988 is needed in order to properly adjudicate this claim.

In addition, clarification is needed for the January 2012 VA examination.  That examiner found that the appellant's hearing loss was related to service.  If the claimant was, however, then serving in an inactive duty training capacity, then  the examiner must clarify whether the claimant's hearing loss disability is more likely the result of an injury incurred during that period of service, and if so, what injury occurred during inactive duty training.  

As for the claim concerning a right shoulder disorder, personnel records indicate that the appellant injured his right shoulder on January 16, 1988, while serving on inactive duty for training.  Private treatment records show he had an operation in October 2007 to repair a torn rotator cuff, with a post-operative diagnosis of acromioclavicular joint spur with rotator cuff tear.  The appellant has not been afforded a VA examination to assess the etiology of his current right shoulder disability.  An examination is necessary to properly adjudicate this claim on the merits.

Finally, personnel records indicate the appellant had a heart attack in December 2000.  Again, personnel records indicate the claimant was serving on inactive status but it is unclear whether he was serving on inactive duty for training.  Verification of the claimant's status on the date he experienced his heart attack is needed to properly adjudicate this claim on the merits. 

Inasmuch as the case is being remanded for an additional development, relevant outstanding private and VA treatment records should be associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appellant to identify any private treatment records that might be outstanding, as needed.  Obtain all pertinent outstanding treatment records, to include records from the Oklahoma City VA Medical Center since April 2009.  All attempts to obtain records should be documented in the claims file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Verify the exact date of the claimant's heart attack in December 2000 by obtaining pertinent treatment records from the Hillcrest Medical Center and Dr. Gregory D. Johnsen, to include admittance records pertaining to the appellant's heart, during that period.  The appellant should be requested to sign any necessary authorization for release of any private medical records that have not been previously submitted to the VA.  All attempts to obtain such records should be documented in the file.  

3.  Contact the National Personnel Records Center and the National Guard for the State Oklahoma to verify each and every date of service performed while a member of the National Guard in 1988 and 2000.  Note a report outlining the appellant's retirement points does not fulfill this direction.  If that development does not reveal all pertinent dates of active duty for training and/or inactive duty training, then  

(a)  Contact the Defense Finance and Accounting Services and any other appropriate repository and request the appellant's pay stubs from the entirety of his service in the Oklahoma National Guard.  Attempts to secure the pay stubs should be clearly documented in the file, along with any negative responses.  The pay stubs are requested to secure the actual dates of service

(b)  Thereafter, create a report detailing the beginning and ending dates of each period of active duty for training and inactive duty training which the claimant attended while serving in the Oklahoma National Guard, to include his duty status at the time of the June 5, 1988 hearing test and the December 2000 heart attack.  Include a copy of that summary in the claims file.  

4.  After the aforementioned development has been completed, if the claimant was on inactive duty for training on the date of his June 5, 1988 hearing test, refer the claims file, any Virtual VA file, any VBMS file, and a copy of this remand to the January 2012 VA examiner who conducted the VA auditory examination or, if unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any diagnosed hearing loss disability.  

Provide the examiner access to the claims file, any Virtual VA file, any VBMS file, and the dates of the appellant's service while on active duty for training and inactive duty for training in 1988.

After reviewing the record, the examiner is asked to determine whether it is at least as likely as not (a 50 percent or greater probability) that the claimant's bilateral hearing loss was caused by:

(a)  an injury sustained on or approximately June 5, 1988, during the appellant's period of inactive duty for training.

(b)  an injury sustained prior to the claimant's period of inactive duty for training.  If so, to the extent possible, specify the exact date of the injury.

A complete explanation should be provided, to include a discussion of any lay and medical opinions of record.

If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.  If a response cannot be entered without additional examination, such examination should be conducted.

5.  Schedule the appellant for an appropriate VA examination to determine the etiology of his right shoulder disability.  After reviewing the record, the examiner is asked to determine whether it is at least as likely as not (a 50 percent or greater probability) that the current right shoulder disability had its clinical onset during the appellant's period of inactive duty for training.

A complete explanation should be provided.  The examiner should comment on the medical and lay evidence of record.  

If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

6.  Readjudicate the issues on appeal.  If any benefit sought remains denied, provide the claimant and his representative a supplemental statement of the case and an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals

